DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 41-42, 46, 50, 54, 60, 66, 68, 75 and 101-102, in the reply filed on 11/13/2020 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2018 & 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 

Claim Objections
Claims 42, 46 and 102 are objected to because of the following informalities: the claims recite the term “and/or” in connection with claim limitations. The term “and” and “or” dictate exclusive and alternative limitations, respectively, and should only be limited using one or the other. The claims have been examined using only the “or” term in which the alternatives are given proper consideration.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mcadoo (WO 2015/138217 A1) in view of Barnea (WO 2007/141795 A1).
Regarding claim 41, Mcadoo discloses a unmanned aerial vehicle (Fig. 1B; [0002]), comprising:

a power management circuit configured to monitor power available from the DC/DC converter and the battery (Fig. 3; [0077]).
Mcadoo further discloses a high power bus providing the converted high voltage DC to one or more motors on the UAV (Fig. 3, DC motor bus 312; [0004]), however, Mcadoo does not explicitly disclose a direct current (DC/DC) converter configured to receive high voltage direct current (DC) from a tether connected to the UAV that is configured to provide converted high voltage DC to operate one or more motors on the UAV.
Barnea teaches such claimed subject matter (Abstract). Barnea teaches that “The tether 50 primarily comprises one or a plurality of cables 55 configured for supplying electrical power to the motors 37 and other electrical or electronic equipment in the platform 20, for example the playload 40 and the computer 90” (Page 9, lines 3-21; page 12, line 29 – page 13, line 9; page 20, line 31 – page 21, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the tether providing electrical communication between the platform and the ground station taught by Barnea into the invention of Mcadoo to provide high voltage DC to motors on the UAV.
Regarding claim 42, Mcadoo discloses the UAV of claim 41, as stated above, wherein the power management circuit configured to detect a loss or reduction of power received from the tether and draw power from the battery to power controls on the UAV to perform a landing of the UAV and/or trigger deployment of a parachute system on the UAV ([0077]).
Regarding claim 46, Mcadoo discloses the UAV of claim 41, as stated above, further comprising: a battery charger, wherein the power management circuit includes:
a high power Y-board and/or a low power Y-board; and one or more diodes to monitor an electrical signal from the battery and a power signal from the tether; and wherein the power management is configured to direct a portion of the converted high voltage DC to the battery .
Claims 60, 66, 75 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2014/0263852 A1) (Walker hereinafter) in view of Grabowsky et al. (WO 2011/032051 A2) (Grabowsky hereinafter).
Regarding claim 60, Walker discloses a method of operating an unmanned aerial vehicle (Fig. 1, unmanned aerial vehicle 102) comprising:
operating a tether management system (Fig. 1, spooling apparatus 112) having a tether controller (Fig. 2, control system 228) and a moveable arm (Fig. 2, control arm 230) that deploys the tether from a tether retainer during flight of the aerial vehicle, wherein the moveable arm rotates around an axis of a stationary tether winding element ([0027] – [0028]);
operating a base controller wherein the base controller comprises a high voltage source and an Ethernet link, the tether management system and base controller being mounted in a portable housing (Fig. 1, power source 108; [0028]);
operating a motor coupled to the moveable arm to actuate movement of the arm about the tether retainer that includes a fixed spool on which the tether is wound ([0039], the spool 224 is driven by a motor which can be controlled by the control system to cause the spool 224 to rotate in a first direction to deploy filament 106 and in a second direction to re-spool filament 106. The motor is also controllable to vary the speed of rotation of the spool 224); and
operating a networked system of unmanned aerial vehicles including at least one aerial vehicle connected to a communication network with the tether (Fig. 3).
Grabowsky teaches programming a computer on an unmanned aerial vehicle (UAV) to operate in a tethered flight mode or an untethered flight mode ([0014], the UAVs are either 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the tethered flight node or not taught by Grabowsky into the invention of Walker to maximize the bandwidth available for the most desired transmission purpose and reduce the bandwidth for the less desired purposes.
Regarding claim 66, Walker discloses the method of claim 60, as stated above, further comprising:
mounting a launch vehicle on the tether management system such that the aerial vehicle can be launched from the launch vehicle (Fig. 11);
attaching a modular unit to the tethered aerial vehicle, wherein the tether comprises a wire and an optical fiber; mounting, in a control station housing, a base controller having at least one processor and a voltage source; (Fig. 1) and
mounting a radar emitter to the aerial vehicle ([0071]), wherein the aerial vehicle comprises at least one of: a processor, a battery, an inertial measurement unit, a remote radio head, or an optical transceiver coupled to an optical fiber in the tether (Fig. 1).
Regarding claim 75, Walker discloses the method of claim 60, as stated above, further comprising:
measuring, using a tension sensor, tension of a deployed portion of the tether; and controlling, using the tether controller, winding of the tether to maintain tension of the tether at a desired tension value; receiving, using a positioning system sensor, wireless signals; and generating, using the positioning system sensor, position data for the aerial vehicle, wherein the moveable arm is coupled to a driving element and a spring is coupled to the driving element (Figs 2 and 6; [0028] – [0051]).
Regarding claim 101, the elements contained 101are substantially similar to elements presented in claim 41 and thus is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 50, 54, 68 and 102 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LUKE HUYNH/Examiner, Art Unit 3661